Citation Nr: 0809523	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  05-35 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois




THE ISSUES

1.  Entitlement to service connection for dermatitis of the 
feet.

2.  Entitlement to an increased rating for left knee 
patellofemoral syndrome, currently evaluated as 10 percent 
disabling.




ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1991 to 
November 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 decision by the RO.  The Board 
notes that a third issue had been developed in connection 
with this appeal, that of entitlement to an increased rating 
for hypertension.  However, in his November 2005 substantive 
appeal, the veteran withdrew his appeal of that issue.

The issue of an increased rating for left knee patellofemoral 
syndrome is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Dermatitis of the feet is not attributable to service.


CONCLUSION OF LAW

Dermatitis of the feet was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp 
2006); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.




A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's claim of service connection 
for dermatitis of the feet, a VCAA notice letter was sent in 
January 2004, prior to the RO's August 2004 decision.  That 
letter informed the veteran of the evidence necessary to 
establish service connection.  He was notified of his and 
VA's respective duties for obtaining evidence.  He was asked 
to send information describing additional evidence for VA to 
obtain, and to send any medical reports that he had.  In a 
March 2007 letter to the veteran, the RO additionally 
informed him of the criteria for establishing a rating and an 
effective date in connection with his appeal. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, as concerns the veteran's claim of service 
connection for dermatitis of the feet, some of the required 
notice was not provided to the veteran until after the RO 
entered its August 2004 decision on his claim. 
 Nevertheless, the Board finds that any defect with respect 
to the timing of the notices in this case has been corrected.  
As noted above, the veteran has now been provided with 
notices that are in compliance with the content requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as relate 
to his claim of service connection.  The veteran has been 
afforded ample opportunity to respond to the notice, to 
submit evidence and argument, and to otherwise participate 
effectively in the processing of this appeal.  As the purpose 
of the notice requirement has been satisfied, no further 
corrective action is necessary.  

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  He was afforded a VA examination 
relating to his claim of service connection for dermatitis of 
the feet during July 2004, and an additional review of the 
file and medical opinion was obtained during September 2005.  
The veteran has not identified and/or provided releases for 
any other relevant evidence that exists and can be procured.  
Therefore, no further development action is warranted.



II.  The Merits of the Veteran's Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), which has stated, "a veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

A review of the record reveals that the veteran was treated 
for acute tinea pedis in service during October 1995.  In his 
December 2003 claim, the veteran claimed service connection 
for fungus of the right foot.  In a January 2004 VA Form 21-
4142 for authorization and release of information, the 
veteran stated that documentation for fungus of the right 
foot would be found in his service medical records.  

At a July 2004 VA examination of his feet, the veteran 
reported that, since his discharge from service in November 
1995, he had off and on experienced itching and scaliness on 
his feet.  He said that the problem had been intermittent and 
not chronic, and it tended to flare periodically about once a 
month.  The examiner observed mild, pink red, poorly 
demarcated scaly patches on the dorsum of the feet.  He 
diagnosed the veteran with contact dermatitis, not due to 
fungus, and not due to service.

During September 2005 a different VA examiner was asked to 
review the evidence in the claims file and provide a medical 
opinion as to the etiology of the veteran's dermatitis of the 
feet.  This examiner noted that the veteran had tinea pedis 
of the feet in service on October 23 and 25, 1995; that tinea 
is a fungal infection; that the veteran was diagnosed with 
contact dermatitis on July 22, 2004; and that contact 
dermatitis is due to a chemical reaction due to contact and 
is not related to a fungal infection.  Therefore, this 
examiner opined that is was not at least as likely as not 
that the contact dermatitis diagnosed on July 22, 2004, was 
related to the tinea diagnosed in October 23 and 25, 1995.  
His rationale for his opinion was that the etiologies of the 
two conditions are completely different, and therefore they 
are not related. 

In his November 2005 substantive appeal, the veteran disputed 
the VA examiners' opinions that his current diagnosis of 
contact dermatitis is not related to his active service.  He 
contended that his current symptoms are the same as the 
symptoms he experienced on his right foot in service during 
October 1995; that the same symptoms have persisted over the 
years which is what prompted him to again seek medical 
attention; and that he believed the initial diagnosis of 
tinea pedis in 1995 was more accurate because it was closer 
to the time of onset of his symptoms.

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet App 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

Although the veteran is competent to report foot problems, 
the issue on appeal does not involve a simple diagnosis which 
is why medical clarification has been sought by VA.  See 
Jandreau.  The claimant is not competent to provide more than 
simple medical observations.  He is not competent to provide 
diagnoses in this case nor is he competent to provide a 
complex medical opinion regarding the etiology of the claimed 
disabilities.  See Barr.  Thus, the veteran's lay assertions 
are not competent or sufficient.  

Conversely, two VA examiners have given opinions that the 
veteran's current diagnosis of contact dermatitis is 
differentiated from, and not related to, the tinea pedis he 
was diagnosed with in service.  The Board attaches 
significant probative value to the VA opinions as they are 
well reasoned, detailed, consistent with other evidence of 
record, and included review of the claims file.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.).

The Board has also considered the fact that the veteran filed 
his claim of service connection for his foot condition in 
December 2003, 8 years after service, relying on the fact 
that he was treated for fungus of the right foot in service 
with no evidence of any medical treatment since that time.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Cohen.  The 
medical professionals have determined that current skin 
disorder is not etiologically related to service.  The 
opinion of the veteran is unsupported and not competent and 
therefore not probative evidence.  

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for dermatitis of the feet is denied. 


REMAND

The Board finds that additional development is necessary 
before a decision on the merits of the claims can be reached.  

In his November 2005 substantive appeal, the veteran disputed 
the July 2004 VA examiner's statement that there was no 
limitation due to weakness, fatigue, incoordination, or 
flare-up noted, and that active and passive range of motion 
were unaffected by repetition, in connection with his 
patellofemoral syndrome of the left knee.  He stated that the 
repetition in the doctor's office was not similar to the 
activity that he engages in on a daily basis in his 
employment (as a policeman).  He said that, when his knee is 
stressed or fatigued (after running or standing for long 
periods of time) he experiences pain, difficulty in flexing, 
weakness, and instability.  It is common for the knee to give 
out completely, and that he is unable to extend his knee 
without extreme pain after periods of extended or strenuous 
activity.

The Board notes that the veteran had a VA examination of his 
left knee in January 2000 which included no measurements of 
range of motion.  The July 2004 VA report of examination of 
the veteran's left knee, provided in connection with his 
current claim of increase, only noted flexion to 120 degrees, 
but made no mention of extension, nor did it include any 
description of how repetitive measurements of range of motion 
were conducted, and what those measurements were.  

The RO has evaluated the veteran's left knee disorder at 10 
percent disabling pursuant to Diagnostic Codes 5003, and 
Diagnostic Code 5257.  Diagnostic Code 5003 provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  Diagnostic Code 5257 provides for 
a 10 percent disability rating for slight recurrent 
subluxation or lateral instability of the knee, a 20 percent 
disability rating for moderate recurrent subluxation or 
lateral instability of the knee, and a maximum 30 percent 
disability rating for moderate recurrent subluxation or 
lateral instability of the knee.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5257.  Also available for 
consideration are Diagnostic Code 5260 for evaluating 
limitation of flexion of the leg, and Diagnostic Code 5261 
for evaluating limitation of extension of the leg.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

The Board notes that, although the RO notified the veteran in 
the October 2005 statement of the case (SOC) of the criteria 
for rating under Diagnostic Codes 5003 5257, 5260, and 5261, 
it did not notify him that separate ratings were available 
under Diagnostic Codes 5257, 5260, and 5261.  Separate 
evaluations can be assigned for limitation of flexion, 
limitation of extension, and/or instability or laxity of 
either knee.  See, e.g., VAOPGCPREC 9-2004, 69 Fed. Reg. 
59,990 (Oct. 6, 2004) (allowing for separate ratings for 
limitation of flexion and extension of the knee); VAOPGCPREC 
9-98, 63 Fed. Reg. 56,703-04 (Oct. 22, 1998) (allowing for 
separate ratings for instability and limitation of motion); 
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (Dec. 1, 1997) (to the 
same effect).

Therefore, because measurement of range of motion in detail, 
both at rest and after repetitive exercise, and with 
consideration of the effects of pain and the DeLuca 
considerations, a remand for a new examination is needed in 
order to fully address range of motion in the veteran's left 
knee and leg, as well as to notify him of the possible 
availability of separate ratings under Diagnostic Codes 5257, 
5260, and 5261.

Additionally, Court has indicated that VCAA notification 
required for an increased rating claim must include certain 
specifics.  Section 5103(a) of title 38 of the United States 
Code requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate an increased rating claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation--e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.

Since this case is being remanded for evidentiary 
development, the agency of original jurisdiction (AOJ) should 
also issue a notification letter that complies with these 
requirements and thereafter re-adjudicate the claim for 
increase.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should notify the claimant 
that, to substantiate a claim for an 
increased rating for his residuals of 
left knee patellofemoral syndrome, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and 
daily life should be submitted.  The 
claimant must be notified that the 
disability rating will be determined by 
applying relevant Diagnostic Codes, based 
on the nature of the symptoms of the 
condition for which compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5257, 5260, and 5261.  In 
this instance, the notice should include 
information about the specific criteria 
used to rate knee subluxation and 
instability pursuant to Diagnostic Code 
5257, and arthritis of the knee with 
limitation of flexion and/or extension 
pursuant to Diagnostic Codes 5003, 5260, 
and 5261, and what is required to obtain 
a higher rating.  He should be notified 
that separate disability ratings are 
available for evaluation under Diagnostic 
Codes 5257, 5260, and 5261.  See 
VAOPGCPREC 9-2004, 69 Fed. Reg. 59,900 
(Oct. 6, 2004).  He should also be 
notified about any limitation that could 
apply pursuant to the amputation rule.  
See 38 C.F.R. § 4.68.  The notice must 
also provide examples of the types of 
medical and lay evidence that the 
claimant may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation, and any other evidence 
showing an increase in the disability or 
exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 
5-6.  

Additionally, send the veteran notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), which includes an explanation 
of the information or evidence needed to 
establish an effective date for the claim 
on appeal, as outlined by the United 
States Court of Appeals for Veterans 
Claims in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).

2.  After the above development is 
accomplished, schedule the veteran for an 
examination by a VA examiner for 
examination of his left knee to determine 
the current severity of his service-
connected patellofemoral syndrome.  
Forward the claims file to the examiner.  
The examiner's report must specifically 
note that the claims file was reviewed.  
All appropriate diagnostic tests should 
be conducted.  All appropriate ranges of 
motion should be measured and described 
in detail, including flexion and 
extension, both at rest and after 
repetitive exercise, and considering the 
DeLuca factors of pain, weakness, fatigue 
and incoordination.  With regard to any 
subluxation or lateral instability 
observed, the examiner should provide an 
opinion as to whether it is slight, 
moderate, or severe.  The examiner should 
provide a detailed rationale for his/her 
opinions.  

(The veteran is hereby notified that it 
is the veteran's responsibility to report 
for the examination and to cooperate in 
the development of the case, and that the 
consequences of failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. § 
3.655 (2007).)  

3.  Thereafter, review the claims file to 
ensure that the requested development has 
been completed.  In particular, the 
originating agency should review the 
requested examination report to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand, and if it is not, corrective 
action should be taken.

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).




________________________________
J. CONOLLY JEVTICH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


